Citation Nr: 0719882	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  01-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 3, 1995, 
for the award of special monthly compensation based on loss 
of use of the left foot, to include on the basis of clear and 
unmistakable error (CUE) in a June 1970 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from February 1968 to May 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded special monthly compensation (SMC) due to loss 
of use of the left foot, effective November 26, 1996.  Prior 
to this date, the left lower extremity had been evaluated, 
since a June 1970 rating decision, as 20 percent disabling, 
without a finding of loss of use.  The February 2000 rating 
decision had continued the 20 percent disability evaluation 
and had added SMC for the loss of use of the left foot.  The 
veteran expressed disagreement with the effective date 
assigned by the RO, and an August 2000 rating decision 
determined that the criteria for SMC for the loss of use of 
the left foot had been met as of March 13, 1995.  In November 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a videoconference hearing.

On February 1, 2005, the Board issued a decision which denied 
the veteran's claim.  The veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  The 
appellant and VA's General Counsel submitted briefs.  The 
appellant argued in December 2005 that the Board's February 
2005 decision should be reversed, and the VA General Counsel 
submitted a brief in March 2006 arguing that the Board's 
decision should be vacated and remanded to the Board for the 
provision of adequate reasons and bases addressing the issue 
of entitlement to an earlier effective date for the award of 
SMC.  In October 2006, the CAVC issued an Order directing 
that the case be returned to the Board for action consistent 
with its Order.  Copies of the briefs and the CAVC's Order 
are included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

The CAVC noted in its October 2006 Order that the Board had 
not discussed the evidence that might have supported the 
assignment of an effective date of June 22, 1988, for the 
award of SMC, namely a June 20 to 22, 1988, VA hospital 
report.  In reviewing the records in the claims folder, the 
Board notes that the claims folder contains only a brief 
handwritten Abbreviated Medical Report in that regard.  It is 
unclear whether there are more detailed records available 
concerning that period of hospitalization.  It is essential 
that all records pertaining to this period of hospitalization 
be included in the claims folder since, in order for it to be 
accepted as an informal claim for an increase in benefits, 
there must have been an indication in those records of an 
intent to file a claim for the benefit being sought.  See 
38 C.F.R. § § 3.155, 3.157 (1987).  Without all the records 
being in the claims folder, it cannot be ascertained whether 
or not they included an intent to file a claim for SMC at 
that time.  Therefore, the Board finds that an attempt must 
be made to determine whether there are any additional records 
available pertaining to the June 20 to 22, 1988, VA 
hospitalization.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Sepulveda VA Medical 
Center and request a complete search for 
any records relating to the veteran's June 
20 to 22, 1988, period of hospitalization.  
All efforts to obtain these records should 
be documented for inclusion in the claims 
folder.  If there are no additional 
treatment records from this period 
available, it should be so stated, in 
writing, for the record.  

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for entitlement to an 
effective date earlier than March 3, 1995, 
for the award of SMC based on loss of use 
of the left foot, to include on the 
claimed basis of CUE in the June 1970 
rating decision.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case and an opportunity to respond.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


